Citation Nr: 0621987	
Decision Date: 07/25/06    Archive Date: 08/10/06

DOCKET NO.  03-30 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a low back 
disability, to include as secondary to a service-connected 
right hip disability. 

2.  Entitlement to service connection for a right ankle 
disability, to include as secondary to a service-connected 
right hip disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1997 to May 1998.  This case is before the Board of 
Veterans' Appeals (Board) on appeal from a November 2001 
rating decision by the Los Angeles California Department of 
Veterans Affairs (VA) Regional Office (RO).  (The November 
2001 rating decision properly readjudicated these claims de 
novo because a July 2000 rating decision that previously 
denied them had denied them as not well grounded.)  In 
September 2002, the Board remanded these matters for issuance 
of a statement of the case (SOC).  The SOC was mailed to the 
veteran on August 1, 2003.  A VA Form-9 (substantive appeal) 
was received October 14, 2003.  While it would appear that on 
its face the substantive appeal was not timely (see 38 C.F.R. 
§ 20.302 (b)), it also appears that there was additional 
processing involving the veteran's claims file, and the Board 
assumes that the RO had a rational basis for finding the 
substantive appeal timely. Consequently, the Board concludes 
that dismissal for lack of jurisdiction is not indicated.  
Significantly, the veteran's claims file is now in the 
jurisdiction of the Phoenix, Arizona R.O.  


FINDINGS OF FACT

1.  Any current low back disability was not manifested in 
service, and is not shown to be related to the veteran's 
service or to her service-connected right hip disability.

2.  Any current right ankle disability was not manifested in 
service, and is not shown to be related to the veteran's 
active service or to her service connected right hip 
disability.  


CONCLUSIONS OF LAW

1.  Service connection for a low back disability, including 
as secondary to a service connected right hip disability is 
not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2005).
2.  Service connection for a right ankle disability, 
including as secondary to a service-connected right hip 
disability is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326.  The VCAA applies in the instant 
case.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her possession 
that is pertinent to the claim.  VCAA notice should be 
provided to a claimant  before the initial unfavorable agency 
of original jurisdiction decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The Board also notes that the July 2005 VCAA letter notified 
the appellant of the need to submit any pertinent evidence in 
the appellant's possession.  In this regard, the appellant 
was repeatedly advised to identify any source of evidence and 
that VA would assist in requesting such evidence.  The Board 
believes that a reasonable inference from such communication 
was that the appellant must also furnish any pertinent 
evidence that the appellant may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  

The United States Court of Appeals for Veterans Claims 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the RO 
provided VCAA notice to the veteran after the rating decision 
on appeal.  However, the Board finds that any defect with 
respect to the VCAA notice requirement was harmless error for 
the reasons specified below.

Here, the initial adjudication of the claims preceded 
enactment of the VCAA.  Essentially complete content-
complying VCAA notice was provided by a letter to the 
veteran in July 2005.  The veteran is not prejudiced by the 
apparent notice timing error, as she has since had ample 
opportunity to respond, and the claims were then 
readjudicated.  See February 2006 supplemental statement of 
the case.  While the notice the veteran received did not 
include notice regarding the rating of the disabilities at 
issue or effective dates of awards (See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006)), the veteran is not 
prejudiced by the absence of such notice, as it only becomes 
meaningful when service connection is granted.  

Regarding the duty to assist, the veteran's service medical 
records and VA treatment records have been associated with 
her claims file.  Certain private records have been 
associated with the claims file.  In her VA Form 9, the 
veteran also identified a Dr. B. as a treatment provider.  
However, she did not provide a release form for records of 
Dr. B's treatment, and thus VA was unable to seek the 
records.  She has been advised that ultimately it is her 
responsibility to ensure that any pertinent private 
treatment records are secured for the record.  VA has 
arranged for an examination to determine whether there is a 
nexus between any current back disability and the veteran's 
service/her service connected hip disability.  

The Board has also considered whether a VA examination for a 
medical opinion regarding the etiology of the veteran's right 
ankle disability is necessary.  An examination or opinion is 
necessary if the evidence of record: (A) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and (B) 
establishes that the veteran suffered an event, injury or 
disease in service; (C) indicates that the claimed disability 
or symptoms may be associated with the established event, 
injury, or disease in service or with another service-
connected disability, but (D) does not contain sufficient 
medical evidence for the Secretary to make a decision on the 
claim.  See 38 C.F.R. § 3.159(c)(4).  Here there is no 
competent evidence suggesting that the veteran's right ankle 
disability is related to her service or to her service-
connected right hip disability.  Hence, an examination is not 
necessary.

Neither the appellant nor her representative has indicated 
that any pertinent evidence remains outstanding.  VA's duty 
to assist is met.

Criteria, Factual Background, and Analysis

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Additionally, 
disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.  The Board also notes that 
secondary service connection on the basis of aggravation is 
permitted under 38 C.F.R. § 3.310, but that compensation is 
payable only for that degree of disability by which a non-
service-connected disability was aggravated by the service 
connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).

The veteran's service medical records are negative for any 
back or right ankle disabilities.  VA medical records from 
2000 to 2003 include a March 2000 entry showing that the 
veteran complained of pain starting at her right interior 
shin and radiating up to the right hip and lower back.  A 
March 2000 x-ray found a normal right ankle.  An April 2000 
note shows the veteran complained of right ankle and back 
pain associated with her right hip.  The assessment indicated 
that the pain was likely due to compensation due to the right 
hip.  A May 2000 entry shows that the veteran complained of 
spraining her right ankle secondary to her hip pain which 
altered her gait.  The diagnosis was recurrent ankle sprain.  
The veteran underwent therapy to improve the range of motion 
and use of hip and ankle.  A February 2002 entry revealed 
that the veteran was told that pain in her lower back is 
related to an altered gait from her previous hip fracture in 
1997.  A December 2002 x-ray of the veteran's lumbosacral 
spine found no evidence of acute injury or significant 
degenerative disease.  

In a report of February 2002 initial examination by a private 
chiropractor, the examiner noted the veteran's history of 
right femur injury in 1997, and that this caused her to 
drastically alter her gait and use a cane for ambulation.  
The diagnoses included lumbar spine/strain due to altered 
gait and myofascitis.  The examiner opined that the veteran's 
low back disability appeared to be a consequence of her right 
femur injury in 1997, which resulted in altered gait and use 
of a cane.  

On June 2003 VA examination by a Board certified orthopedic 
surgeon, the examiner reviewed the claims file and noted that 
the veteran had no back difficulties until February 2002, 5 
years after her hip surgery, when she bent over and 
experienced a sudden onset of low back pain.  The veteran 
stated that she had a pulling sensation in her low back with 
various motions and reported often spraining her ankle.  She 
also indicated she had a pulling sensation in her right hip.  
Physical examination revealed the veteran's gait was normal, 
there was no sign of abnormal weigh bearing, the veteran was 
able to walk on her tiptoes and heels.  She did not require 
assistive devices for ambulation.  Examination of the back 
found no radiation of pain on movement.  There was no 
tenderness or radiculopathy.  The veteran complained of pain 
at the extremes of forward flexion.  The examiner commented 
that the February 2002 private examiner indicated that there 
was limitation in back motion due to muscle spasm and altered 
gait.  The VA examiner reiterated that the veteran currently 
did not demonstrate an altered gait and it is unclear what 
the private examiner based the opinion on at that time, other 
than some of the findings may have been secondary to the 
veteran's acute low back pain.  X-rays of the lumbar spine 
taken in conjunction with the June 2003 VA examination were 
interpreted as within normal limits.  Initially the VA 
examiner opined that there was no pathology to render a 
diagnosis for a low back disability and that the veteran's 
back complaints were not secondary to the service-connected 
right hip disability.  In an addendum the examiner provided a 
diagnosis of lumbar strain.  The examiner stated that while 
the February 2002 private examiner had noted that the veteran 
had an altered gait, there was no current demonstration of 
altered gait, and thus based on the VA examination and 
medical evidence of record the veteran's current low back 
disability is less than likely due to her right hip 
condition.  

Neither a back disorder nor a right ankle disorder was 
manifested in service, and there is no competent evidence 
that links either such disorder directly to service.  
Consequently direct service connection for such disorders 
(i.e., on the basis that they were incurred in, or aggravated 
by service) is not warranted.  

The veteran's claims seeking service connection for low back 
and right ankle disorders are premised on a theory of 
secondary service connection under 38 C.F.R. § 3.310.  She 
argues that such disorders are secondary to (were caused or 
aggravated by) her service connected right hip disability.  

While it is not entirely settled as to what right ankle or 
low back disability the veteran may now have (as underlying 
pathology to account for complaints of pain has not been 
consistently reported), recurring right ankle sprains and 
lumbar strain have been diagnosed, and it may be conceded 
that the veteran has such disabilities.  Obviously she has 
service connected disability characterized as postoperative 
right hip stress fracture.  What is still needed to establish 
service connection for the right  ankle and low back 
disabilities is competent (medical) evidence that the 
disabilities for which secondary service connection is sought 
were caused or aggravated by the service connected right hip 
disability.  

Regarding the right ankle, there is no competent (medical) 
evidence, VA or private, that relates recurring sprains of 
the ankle to the service connected right hip disability (or 
suggests that such disabilities may be related, so as to 
trigger VA's duty to assist by ordering a VA nexus 
examination).  VA treatment records note the veteran's 
complaints of right ankle and low back pain that she 
associated with her right hip disability, and her (May 2000) 
complaint that she sprained her right ankle due to altered 
gait from her right hip.  However, her complaints were not 
endorsed by examiners, i.e., no examiner has expressed an 
opinion that the veteran's recurring right ankle sprains are, 
indeed, due to her service connected right ankle disability.  
Because she has not had medical training, her opinions in 
this matter are not competent (and probative) evidence.   See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

In the absence of any competent evidence that her right ankle 
disability was caused or aggravated by her service connected 
hip disability, the preponderance of the evidence is against 
the veteran's claim, and it must be denied.  

VA treatment records note complaints of referred back pain 
associated with the veteran's service connected right hip 
disability, and that the veteran had been told that pain in 
her lower back was due to altered gait associated with her 
service connected hip fracture.  Regarding identified hip 
pathology, however, there are essentially two conflicting 
opinions as to whether the diagnosed low back strain is 
indeed related to (or was caused or aggravated by) the 
service connected right hip disability.  In February 2002 a 
private chiropractor opined that the veteran had lumbar spine 
sprain/strain due to altered gait.  In June 2003 a Board 
certified VA orthopedic surgeon stated, in essence,  that the 
veteran did not have an altered gait, and that her low back 
disability was unrelated to her service connected right hip 
disability.  

In weighing probative value of conflicting medical opinions, 
consideration is given to such factors, as the relative 
expertise of the opinion -providers, their familiarity with 
the accurate record, to what extent their conclusions are 
supported by clinical findings, and the explanation of the 
rationale provided.  Weighing the expertise of the two 
opinion-providers in the instant case, the Board finds that 
greater probative value must be given to the opinion of the 
VA examiner.  Presumably, a Board-certified orthopedic 
surgeon has had more advanced training and acquired greater 
expertise and experience than a chiropractor.  Weighing their 
familiarity with the accurate record, the private 
chiropractor's opinion relied on history provided by the 
veteran.  While the facts reported are essentially correct, 
they were filtered by the veteran's accounts, and do not 
include all the details listed by the VA examiner, who noted 
each item of evidence pertaining to low back disability, and 
that following the hip surgery there was an essentially 
symptom-free period, with complaints arising with prolonged 
walking/running.  

Significantly, the two opinions both discuss altered gait due 
to hip disability as the factor that would be responsible for 
back disability/additional back disability.  In that regard, 
while the private chiropractor noted that the veteran walked 
with a cane, he simply concluded that that the veteran's 
altered gait caused her back disability.  He did not describe 
observing the veteran's gait or note in what fashion it was 
altered.  The VA orthopedic surgeon described the veteran's 
gait in detail, noted that she walked without a cane, and 
noted that her gait was normal.  Because of the more detailed 
reporting of clinical findings, the Board once again finds 
the VA examiner's opinion more probative.  

Finally, regarding the rationale for the respective opinions, 
it is noteworthy that the private chiropractor merely 
provides a conclusory opinion.  The VA orthopedic surgeon, 
notes that altered gait cannot be the cause of back 
disability if there is no altered gait; notes that the 
veteran could walk normally, squat, walk on heels and toes, 
kneel, and had no leg shortening; and notes that the 
chiropractor did not explain the basis for his finding of 
altered gait.  Given the detailed explanation provided, the 
Board finds the VA examiner's opinion more persuasive.

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against a finding that the 
veteran's service connected right hip disability caused or 
aggravated his low back disability and against the claim of 
secondary service connection for the low back disability.  
Accordingly, this claim must be denied.  


ORDER

Service connection for a low back disability is denied.

Service connection for a right ankle disability is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


